—Judgment, Supreme Court, Bronx County (Arlene Silverman, J.), rendered January 11, 1993, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The trial court properly denied, without a hearing, defendant’s motion to dismiss the indictments for violation of his constitutional right to a speedy trial (CPL 30.20), given motion papers that did not raise any issue of fact on a material point, and it properly applied the standards set forth in People v Taranovich (37 NY2d 442) in finding that there was no violation of defendant’s constitutional right to speedy trial (see, People v Gonzalez, 177 AD2d 418). We have considered defendant’s remaining claim and find it to be without merit. Concur —Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.